Citation Nr: 0832796	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  07-40 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a urinary tract 
disorder.

2.  Entitlement to service connection for herpes.

3.  Entitlement to service connection for chronic viral 
infection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 2008, the Board received the veteran's request for 
a video conference hearing.  This request was timely because 
it was received within 90 days of the July 2008 letter 
informing the veteran his appeal had been certified to the 
Board.  38 C.F.R. § 1304(a) (2007).  The veteran's request 
for a video conference hearing is granted and the appeal is 
remanded to provide the veteran with such a hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a video 
conference hearing at the RO at the 
earliest possible date.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




